Appeal by defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered April 9, 1986, convicting him of grand larceny in the second degree, offering a false instrument for filing in the first degree (18 counts), and falsifying business records in the first degree (4 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
After reviewing the record, we find that the prosecutor’s actions did not deprive the defendant of a fair trial (see, People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Galloway, 54 NY2d 396). The defendant’s remaining contentions are either unpreserved for review or without merit. Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.